DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at lines 3 (twice), 7, 10 and 13 the terms “air supply block” and “air supply system block” are used and appear to be reciting the same structure using two separate terms creating an issue of double inclusion and/or a lack of antecedent basis issue for “the air supply system block”.  Examiner suggests consolidating the terms for clarity.  Examiner further notes claims 3-4 and 7-9, which contain the term “air supply system block”, should be amended accordingly, if necessary.
In regards to claim 1, “valves between the first plurality of air spring valves and the at least one motor and the at least one pump” renders the limitations indefinite as it is unclear how the plurality of reversing valves are arranged between the three elements.
In regards to claim 1, “a second plurality of reversing valves” and “a third plurality of fast down leveling valves” render the limitations indefinite as there is not a first plurality of reversing valves or a first and second plurality of fast down leveling valves.  Examiner suggests a careful revision for clarity.
In regards to the term “an air supply housing” examiner suggests using the same term from the specification for clarity (i.e. “valve block housing”), if the housing is referring to element 192.  The term used in the claim is broad enough that it could be construed as a reservoir, accumulator or other such structure(s) which house a supply of air rather than the valves.

Allowable Subject Matter
Claim(s) 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim(s) 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  After an extensive search of the prior art Bohn et al. discloses the claimed limitations excluding “a secondary reservoir connected to at least a portion of the plurality of air springs via the plurality of fast down leveling valves” no teaching was found to include all of the limitations of claim 1 or motivation/rationale to combine with the teachings of Bohn et al.
Response to Arguments
Applicant’s arguments, see remarks, filed April 12, 2022, with respect to the rejection(s) of claim(s) 1 and 3-9 under 35 USC 102, 103 and/or 112 have been fully considered and are persuasive.  Therefore, the rejection(s) has/have been withdrawn.  However, applicant’s amendments necessitated a new ground(s) of rejection under 35 USC 112(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616